Electronically Filed
                                                         Supreme Court
                                                         SCPW-14-0000798
                                                         24-JUN-2014
                                                         11:17 AM



                          SCPW-14-0000798

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


               LINDA YOSHIKO NAKAGAWA, Petitioner,

                                 vs.

      THE HONORABLE GREG K. NAKAMURA, JUDGE OF THE CIRCUIT
         COURT OF THE THIRD CIRCUIT, Respondent Judge,

                                and

     JOHNSTON LLC, a Hawai#i limited liability company, and
     DARRYL H.W. JOHNSTON, solely in his capacity as manager
             and member of Johnston LLC, Respondent.


                         ORIGINAL PROCEEDING
                        (CIV. NO. 13-1-0567)

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of petitioner Linda Yoshiko

Nakagawa’s petition for a writ of mandamus, filed on May 2, 2014,

the documents attached thereto and submitted in support thereof,

and the record, it appears that petitioner fails to demonstrate

that the respondent judge committed a flagrant and manifest abuse

of discretion by denying the motion to disqualify counsel, that

the basis for the disqualification order is insufficient, and

that she will suffer irreparable and immediate harm by counsel’s
representation.   Petitioner, therefore, is not entitled to a writ

of mandamus.   See Kema v. Gaddis, 91 Hawai#i 200, 204-05, 982
P.2d 334, 338-39 (1999) (a writ of mandamus is meant to restrain

a judge of an inferior court who has exceeded his or her

jurisdiction, has committed a flagrant and manifest abuse of

discretion, or has refused to act on a subject properly before

the court under circumstances in which he or she has a legal duty

to act); Straub Clinic & Hosp. v. Kochi, 81 Hawai#i 410, 415, 917
P.2d 1284, 1289 (1996) (the grant or denial of a motion for

disqualification is within the discretion of the trial court);

Wong v. Fong, 60 Haw. 601, 604, 593 P.2d 386, 389 (1979) (a

petition for a writ of mandamus regarding a disqualification

order will not be granted unless the basis upon which the trial

court has rested its order of disqualification is clearly

insufficient and a convincing showing is made in the petition

that irreparable and immediate harm would otherwise be the

necessary consequence).   Accordingly,

          IT IS HEREBY ORDERED that the petition for a writ of

mandamus is denied.

          DATED: Honolulu, Hawai#i, June 24, 2014.

                                    /s/ Mark E. Recktenwald

                                    /s/ Paula A. Nakayama

                                    /s/ Sabrina S. McKenna

                                    /s/ Richard W. Pollack

                                    /s/ Michael D. Wilson